Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouveau et al. (U.S. Patent 6,152,170), hereinafter “Nouveau” in view of Leeb (U.S. Publication 2007/0215356).
In regards to claim 1, Nouveau discloses a pressure relief valve assembly comprising: a valve housing (1, 23); a primary pressure relief valve (10) having a piston and a valve spring (40) within the valve housing (1, 23), the valve spring (40) biasing the piston in a first, closed direction into a valve seat (9) to prevent the passage of fluid from a fluid line through the valve; wherein the spring force is selected such that a fluid force above a predetermined set point acting against the piston in a second direction opposite the first direction causes the piston to move out of the valve seat (9) against the spring force to allow fluid to flow from the fluid line through the valve seat (9) and through the valve; wherein fluid is provided inside the housing (1, 23) around the valve spring (40); and a secondary valve (27) positioned in the housing (1, 23) relative to the primary pressure relief valve (10) to retain the fluid around the valve spring (40) of the primary pressure relief valve (10) at a fluid force below the predetermined set point, the secondary valve (27) being a relatively low pressure valve (at least in relation to the primary pressure relief valve) that closes the primary valve (10) from contact with the atmosphere and retains the fluid within the valve housing (1, 23) and around the valve spring (40) while the primary pressure relief valve (10) is closed.
The office notes that the inclusion of material worked upon (i.e. hydraulic fluid) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
See col. 4, lines 10-42, which disclose that the secondary valve 27 closes prior to the closing of the main clacker element 10 such that fluid is retained in main spring 40 chamber and that the main clacker 10 closes when the inlet pressure drops below the crack pressure of spring 40. Accordingly, the fluid retained within the main spring 40 chamber will be at a pressure less than the crack pressure (i.e. predetermined set point) of the main clacker 10.
While Nouveau does disclose a primary pressure relief valve, Nouveau does not disclose that the primary pressure relief valve is a valve ball. However, Leeb teaches the equivalency of many check valves types including piston and ball valve types. See paras. [0002] and [0015].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have substituted the piston check valve of Nouveau for a ball check valve as the two types of check valves are recognized in the art as being functional equivalents as taught by Leeb. 
In regards to claim 2, the secondary valve (27) is a poppet valve comprising a valve spring (35) and a valve opening (25) whereby the valve opening (25) remains closed so as to retain the fluid around the primary valve spring (40) until the predetermined set point is reached and wherein at the predetermined set point the valve opening (25) opens against the force of the spring (35) to allow the fluid to flow out through the valve housing (1, 23).
Response to Arguments
Applicant's statements filed 05/24/2021 have been fully considered but they are not persuasive.
Applicant concludes that, “[n]one of the prior art arrangements teach or suggest such a secondary valve that retains hydraulic fluid around the spring of the primary valve while the primary valve is closed.” The office disagrees. As set forth in the Non-Final Rejection and this Final Rejection, Nouveau provides this function. See col. 4, lines 10-42, which disclose that the secondary valve 27 closes prior to the closing of the main clacker element 10 such that fluid is retained in main spring 40 chamber and that the main clacker 10 closes when the inlet pressure drops below the crack pressure of spring 40.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753